Citation Nr: 0318369	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-22 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
hypertension.

2.  Entitlement to a rating higher than 10 percent for 
tinnitus.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1999 RO decision which denied service 
connection for a psychiatric disorder (depression) and denied 
a rating higher than 10 percent for hypertension, and from a 
November 1999 RO decision which granted an increased rating 
to 10 percent for tinnitus (the veteran seeks an even higher 
rating).

The Board decision below addresses the claims for increased 
ratings for hypertension and tinnitus; the remand which 
follows addresses the claim for service connection for a 
psychiatric disorder.


FINDINGS OF FACT

1.  The veteran's hypertension is manifested by blood 
pressure in which predominant systolic pressure does not 
exceed 160 and predominant diastolic pressure does not exceed 
100.

2.  The veteran's tinnitus is rated 10 percent, which is the 
maximum schedular evaluation for the condition.  Requirements 
for an extraschedular rating for the condition are not met. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).  

2.  The criteria for a rating higher than 10 percent for 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321, § 4.87, Diagnostic Code 6260 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from January 
1989 to January 1992.  VA examinations conducted shortly 
after his separation from service showed hypertension and 
tinnitus.

In October 1992, the RO granted service connection for 
hypertension, assigning a 10 percent rating.

VA outpatient treatment records from 1998 and 1999 show the 
veteran being noted to have hypertension on several 
occasions.  Blood pressure readings of 142/90, 164/74, 
134/74, 152/92, 172/102, 160/102, and 148/102 were recorded 
during this time.

In February 1999, the RO granted service connection for 
tinnitus, assigning a noncompensable rating.

In August 1999, the veteran was given a VA heart examination.  
He reported a history of hypertension and was on medication.  
He stated that he felt fatigued all the time and wheezed 
occasionally, and was unable to lift more than 20 pounds.  On 
examination he had regular sinus rhythm and no murmur.  His 
blood pressure was 160/80 when lying down, 150/84 when 
sitting, and 132/78 when standing.  The examiner's diagnosis 
was hypertension under control.

In October 1999, the veteran was given a VA audiological 
examination.  He reported a history of noise exposure in the 
military as a cannon crewmember.  He denied occupational or 
recreational noise exposure.  He reported periodic unilateral 
tinnitus in his right ear.  He stated that it was high 
pitched and had no effect on his daily life.  

The veteran was also given a VA general medical examination 
in October 1999.  His blood pressure was 146/79 when sitting, 
130/80 when standing, and 148/72 when lying down.  He was 
diagnosed with essential hypertension, under good control 
with treatment.

In November 1999, the RO granted an increased rating, to 10 
percent, for the veteran's service-connected tinnitus.

VA outpatient treatment records from 2000 show continued 
hypertension with a blood pressure reading of 146/92 in July 
2000.

In June 2001, the veteran was given a VA heart examination.  
He reported shortness of breath after one mile of walking.  
He was currently on medication.  He was noted as having a 
history of hypertension.  

In October 2001, the veteran was given a VA hypertension 
examination.  He reported a history of hypertension and 
occasional dizziness.  He was currently on medication.  On 
examination, his blood pressure was 146/82 when sitting, 
136/96 when standing, and 160/88 when lying down.  His heart 
had regular sinus rhythm and no murmur.  His lungs were clear 
and he had no arteriosclerotic complication of hypertension.  
The diagnosis was hypertension.  A VA heart examination given 
at the same time contained identical findings.

VA outpatient treatment records from 2002 show continued 
hypertension with blood pressure readings of 109/70, 130/76, 
and 142/88.  The veteran was continuing to take medication 
for his blood pressure.

Private medical records submitted from 2002 show indication 
of mild hypertension with blood pressure readings of 170/110, 
148/100, 158/100, and 190/80.


II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statements of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims for increased 
ratings.  Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.   Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

1.  Hypertension

Diagnostic Code 7101 governs hypertension.  A 10 percent 
rating is warranted where diastolic pressure is predominately 
100 or more, or systolic pressure is predominately 160 or 
more, or where the individual has a history of diastolic 
pressure predominately 100 or more and requires continuous 
medication for control.  A 20 percent rating is warranted 
where diastolic pressure is predominately 110 or more, or 
systolic pressure is predominately 200 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

Review of the medical evidence of record during the time 
period relevant to this claim does not show the presence of 
the criteria necessary for a rating higher than 10 percent 
for hypertension.  As noted in the above-summarized evidence, 
for the past several years, the veteran's hypertension has 
been manifested by blood pressure in which predominant 
systolic pressure does not exceed 160 and predominant 
diastolic pressure does not exceed 100; thus no more than a 
10 percent rating is warranted.  During this time, 
hypertension has not met the 20 percent rating criteria of 
systolic pressure predominantly 200 or more or diastolic 
pressure predominantly 110 or more.

The preponderance of the evidence is against the claim for a 
rating greater than 10 percent for hypertension.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

2.  Tinnitus

Diagnostic Code 6260 provides that tinnitus is rated 10 
percent if it is recurrent.  38 C.F.R. § 4.87, Diagnostic 
Code 6260.  The veteran is currently assigned the maximum 
schedular 10 percent rating for tinnitus.

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  At an October 1999 
VA examination the veteran indicated that his tinnitus had no 
effect on his daily life.  The evidence does not otherwise 
suggest that his tinnitus represents an exceptional or 
unusual disability picture.  Factors for an extraschedular 
rating do not appear in this case, and the schedular 10 
percent rating which has been assigned for tinnitus 
adequately compensates the veteran for the related industrial 
impairment.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  The Board does not have the authority to assign an 
extraschedular rating in the first instance, and under the 
facts presented there is no basis for the Board to refer this 
issue to designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet.App. 337 
(1996).

In July 2003 written argument to the Board, the veteran's 
representative argued that a 10 percent rating per ear should 
be assigned for tinnitus.  However, the rating schedule 
contemplates that tinnitus (like a number of other conditions 
listed in the rating schedule) is but a single disability, 
whether one or both ears are involved, and separate ratings 
per ear are not permitted.  See 68 Fed.Reg. 25822 (2003); 
VAOPGCPREC 2-2003.

The preponderance of the evidence is against the claim for a 
higher rating for tinnitus.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An increased rating for hypertension is denied.

An increased rating for tinnitus is denied.


REMAND

The Board finds that there is a further duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the 
service and post-service evidence, it is the judgment of the 
Board that a current VA examination, with a medical opinion 
on the etiology of the veteran's psychiatric condition, is 
warranted.

Accordingly, this issue is remanded for the following action:

1.  The RO should have the veteran 
undergo a VA psychiatric examination to 
determine the nature and etiology of his 
current psychiatric problems.  The claims 
folder must be provided to and reviewed 
by the doctor, and such should be noted 
in the examination report.  The doctor 
should diagnose all current psychiatric 
disorders.  Based on examination 
findings, a review of historical records, 
and medical principles, the doctor should 
provide a medical opinion, with full 
rationale, on the likely date of onset 
and etiology of the veteran's current 
psychiatric disorders, including whether 
they are related to military service.

2.  Thereafter, and after assuring 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should review the claim for service 
connection for a psychiatric disorder.  
If the claim is denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



